DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-7, 9-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9, and 10 are allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “the predicting further comprising, predicting a probability distribution of the future communication delay, based on a first value and a second value, the first value being achieved by normalizing an integral value of a probability distribution of the first communication delay state by using an expected value of a ratio of time for the first communication delay state, the second value being achieved by normalizing an integral value of a probability distribution of the second communication delay state by using an expected value of a ratio of time for the second communication delay state”, in combination of rest of claim limitations of claims 1, 9, and 10.
Dependent claims 2-3, 5-7, 11-18 are allowed based on the same reasons as noted for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461